Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11 and 13-22 are allowed.
Independent claims 1, 5, 11 and 15 are directed to a method and/or apparatus for Ethernet virtual private network packet processing.  Specifically, independent claims 1 and 11 similarly recite: “…generating, by the first PE device, a first message, wherein the first message is a first Border Gateway Protocol (BGP) update message comprising network layer reachability information (NLRI) a virtual local area network (VLAN) extended community attribute, wherein the NLRI carries a first media access control/Internet Protocol (MAC/IP) advertisement route, wherein the VLAN extended community attribute carries a VLAN identifier, wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES), wherein the first MAC address is of the CE device or of a terminal device managed by the CE device, wherein the ES comprises the first link and the second link, and wherein the VLAN identifier indicates a VLAN to which the first MAC address belongs; and sending, by the first PE device, the first message to the second PE device, wherein the first MAC/IP advertisement route and the VLAN identifier are to be used by the second PE device to generate a first MAC forwarding entry, wherein the first MAC forwarding entry comprises the first MAC address, the VLAN identifier, and a first outbound interface identifier identifying the second interface, and wherein the first MAC forwarding entry is to be used by the second PE device to forward, to the CE device, a first packet whose destination MAC address is the first MAC address.”  On the other hand, independent claims 5 and 15 similarly recite: “…receiving, by the second PE device, a first message from the first PE device, wherein the first message comprises network layer reachability information (NLRI) and virtual local area network (VLAN) extended community attribute, wherein the NLRI carries a first media access control/Internet Protocol (MAC/IP) advertisement route, wherein the VLAN extended community attribute carries a first VLAN identifier, wherein the first MAC/IP advertisement route comprises a first MAC address and an Ethernet segment identifier (ESI) to identify an Ethernet segment (ES), wherein the first MAC address is of the CE device or of a terminal device managed by the CE device, wherein the ES comprises the first link and the second link, and wherein the first VLAN identifier indicates a VLAN to which the first MAC address belongs; determining, by the second PE device based on the ESI, that the second PE device is connected to the CE device through the second interface; generating, by the second PE device, a first MAC forwarding entry based on the second interface, the first MAC address, and the first VLAN identifier, wherein the first MAC forwarding entry comprises the first MAC address, the first VLAN identifier, and a first outbound interface identifier identifying the second interface; and using, by the second PE device, the first MAC forwarding entry to forward, to the CE device, a packet that carries the first VLAN identifier and whose destination MAC address is the first MAC address.”

Examiner has reviewed and considered the Applicant’s Remarks (02/24/2022).  Applicant has submitted that the combination of Tiruveedhula in view of Mohanty and Singarayan does not render obvious the claimed invention of the independent claims when viewed as a whole.  Arguments of the Applicant is detailed in pages 14-20 of the Applicant’s Remarks and is relevant in the allowability of the claims.  Upon further consideration, the Examiner agrees with the Applicant that the combination of Tiruveedhula in view of Mohanty and Singarayan does not render obvious the claimed invention of the independent claims when viewed as a whole. There is no teaching, suggestion, or motivation for combination in the prior 

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170171057 A1 - relates to redundant top-of-rack switch deployments.
US 20150003458 A1 – relates to Border Gateway Protocol (BGP) signaling in virtual private network (VPN) communications.
US 20080170578 A1 - relates to Border Gateway Protocol (BGP) procedures for distributing VPN route information across a packet-switched network (PSN) in order to configure the PSN for routing VPN data traffic through Ethernet-based tunnels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413